Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.  	 Applicants’ arguments and amendments filed on 7/29/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 6, 20, 21 are pending in this application.
Claims 2-5, 7-19 have been canceled.
Claims 1, 6, 20 and 21 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person Application/Control Number: 14/353,188 Page 3 Art Unit: 1792 having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c.	 Resolving the level of ordinary skill in the pertinent art.
d.	 Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1, 6, 20 are rejected under 103(a) as obvious over Mateus et al. USPN 2011/0250310 in view of Bell US 2002/0150649.

7. 	Regarding claim 1, Mateus et al. discloses that 100 gm total composition can include carbohydrate is 12-55 g/100 gm ([0016]), protein content at least about 8gm/100gm ([0018]), can be whey protein micelle concentrate ([O080], [0106]) also which is “fast protein” suitable for diabetic patient ([0078]), fat O-12g/100gm ([0023],
 [0099]), and fiber in the composition ([0047], [0112]) and the amounts of the ingredients are based on the total weight of the composition.
Mateus et al. has several embodiments and broad disclosure. In one embodiment, Mateus et al. discloses that the protein can be at least about 8g/100 gm ([0018], [0019]) and it can be 100% whey protein also ([0022]) and it can be at least about 139/100 g whey protein micelle (at least in [0134], Example 2). Mateus et al. also discloses whey protein micelles can be in liquid or in dry form and are used in a great variety of applications ([0106]) as a meal also ([(0129] and in one example [0134] e.g. in this example, whey protein micelle is used at least 13.5g/100 gm is in Mateus et al. at least in [(0134]).
Mateus et al. also discloses the daily amounts requirement of all the nutritional ingredients can be used as daily intake as meal ([(0129]), therefore, the composition can be used as meal replacement as claimed in claim 1.
It is well obvious that whey micelles would inherently control a "decrease in plasma postprandial insulin and/or plasma postprandial glucagon concentration” as claimed in the amended claim 1. The method disclosed by the prior art is the same and therefore would be expected to have the same or similar results and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Mateus et al. is silent about “in a daily dose of at least 30g per day’.
Bell discloses that whey protein concentrates in an amount from 1 to about 50 gm protein (at least in Bell et al., [0015], [0016], [0018], [0037] e.g. 1 to 50 g protein per serving) can also be served as per serving in a nutritional composition ([0036], in the form of capsules, tablets ([(0049]) [0037]) and orally administered daily ([0058]) at least
once a day, along with meal, after diner, or between meals in order to control intake of the subsequent meal and satiety to appetite between meals ([0008}).
One of ordinary skill in the art before the invention was made would have been motivated to modify Mateus et al. (at least in Mateus et al., [0078], [0080], [0081], [0106], [0129], [0134]) to include up to 50 gram of whey micelle protein as a source of nutritional component as daily amount of meal/meal replacement composition as taught by Bell et al. (Bell et al. [0037], [0008]) in order to provide high biological value and high proportion of the essential amino acid (Bell et al. [0036], [0037]) and provides the benefit to control appetite ([(0008]) and to have low glycemic carbohydrate diet having small rise in blood glucose (in Bell et al. [0019]) suitable for diabetic patient (in Mateus et al. [0078]).
Therefore, one of ordinary skill in the art would have been motivated to include the whey protein as daily dose of ‘whey protein concentrate’ from Bell et al. ([0037]) to modify Mateus et al. to administer daily dose of ‘whey protein micelle’ in combination to meal in order to have controlled intake of the subsequent meal and to have low glycemic carbohydrate diet having small rise in blood glucose (in Bell et al. [(0019]), therefore, control glucose is suitable for diabetic patient (in Mateus et al. e.g. [0078]).

8. 	Regarding claim 6, Mateus et al. in view of Bell et al. disclose only whey protein micelle containing nutritional composition (in Mateus et al. [0134]) can be used as nutritionally balanced meal composition (in Mateus et al [0128], [0129]) and daily amount of whey protein can be 1 to 50gm protein in the nutritional composition (in Bell et al. [0008], [0037]). Therefore, it can be considered as only protein in the meal replacement composition.

9. 	Regarding claim 20, Mateus et al. discloses that the protein can be at least about 89/100 gm ((0018], [0019]) and it can be 100% whey protein ([0022)).
Mateus et al. in view of Bell et al. do not specifically disclose that “whey protein micelles induce a lower concentration of plasma amino acid thirty minutes after ingestion relative to a composition containing an equal amount of whey protein isolate” as claimed in claim 20. Claim 20 depends on claim 1. However, as Mateus et al. in view of Bell et al. disclose whey protein micelle and its amount which meet claim limitation of claim 1, therefore, it would intrinsically be the characteristics property of whey protein micelle when one of ordinary skill in the art would include the whey protein micelle in the meal replacement composition.

10.	 Claim 21 is rejected under 103(a) as obvious over Mateus et al. USPN 2011/0250310 in view of Bell US 2002/0150649 as applied to claim 1 and further in view of Gahler et al. US 2008/0027024.

11.	 Regarding claim 21, Mateus et al. discloses that 100 gm composition can include carbohydrate is 12-55 g/100 gm ([0016]), protein content at least about 8gm/100gm ([0018]), fat O-12g/1 00 gm ([0023], [(0099]), and fiber in the composition ([0047], [0112]).
Mateus et al. has several embodiments and broad disclosure. In one embodiment, Mateus et al. discloses that the protein can be at least about 8g/100 gm ([0018], [0019]) and it can be 100% whey protein ([(0022]). Therefore, Mateus et al. discloses that the 100-gm composition can contain 8 gm whey protein and it can be whey micelle also ([0106]) and can be dry solid or in liquid form also based on the desired form of application ([0106]). Therefore, one of ordinary skill in the art can make the liquid composition containing whey protein micelle in an amount of 89/100 g liquid composition to meet claim 21.
However, Bell discloses that the liquid composition as disclosed by Mateus et al. can be modified to have a composition including powder, liquid form ([0009], [0011]) and the liquid composition can include broad range value of carbohydrate, lipid, protein ([0016]) and can be served as per serving in a nutritional composition ([001 2], [0036], in the form of capsules, tablets ([0049]) [0037]) and orally administered daily ([(0058]) at least once a day (therefore, it can be more than one time also), along with meal, after diner, or between meals in order to control intake of the subsequent meal and satiety to appetite between meals ([0008]).
Therefore, Mateus et al. in view of Bell et al. have broad disclosure to provide the teachings by which one of ordinary skill in the art can make the liquid composition with the disclosed amounts of the ingredients to serve the desired purpose of desired choice.
However, Mateus et al. in view of Bell et al. is silent about (i) amount of fiber. Gahler et al. discloses that fiber blend is administered as dietary supplement ([0061 J) in the nutritional composition used as food ([0088]) is used to lower blood glucose (Abstract, [0012]) and lower glycemic index which controls diabetes ([0046]- [0049],
 [0092], [0097] e.g. fiber and “glucose monitoring’, [0106], [0107], [0130]). Gahler et al. also discloses that the amount of fiber can be 5-15 g/day ([0098], [0099]) and it is 2.5- 7.5 g fiber/50 gm carbohydrate ([0087]- [0089]).
One of ordinary skill in the art would have been motivated to modify Mateus et al. to include the teaching of Gahler et al. to incorporate the fiber blend (FB) in the composition as a source of fiber in the nutritional composition and also the fiber blend composition is effective to reduce blood glucose (Abstract, [0002] of Gahler et al.) and to control obesity ([0046]-[0049], [0106], [0107], [0130]) and a loss in body fat, reduced body weight, [0130], [0131 ]). Therefore, Mateus et al. in view of Bell et al. and Gahler et al. meet the amounts of all the ingredients as claimed in claim 21.
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of number of meals having “7.2% of the whey micelle containing meal’ is needed (Bell teaches it can be at least once a day [0008]) to have ‘at least 30 gm dry weight of whey protein micelle’ of claim 1 in order to the plasma postprandial insulin and plasma postprandial glucagon’ concentration in human individual.
It is to be noted that Mateus et al. discloses that the protein can be about 89/100 gm ([0018], [0019]) and it can be 100% whey protein also ([0022]).
However, the claim recites “about 7.2 wt. % of the whey protein micelle’.
However, it is to be noted that ‘about 7.2 wt. %’ term and “about 8.0 wt. %” term are very close and it is within the skill of one of ordinary skill in the art to optimize in order to make the desired amount per meal as desired in order to provide number of meals to meet ’30 gm whey micelle per day’. It is to be noted that the precise amount
would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

12. 	Claims 1, 6, 20 are rejected under 103(a) as obvious over Bovetto et al. USPN 2009/0035437 in view of Bell US 2002/0150649.

13.	 Regarding claim 1, Bovetto et al. discloses that whey protein is used to control diabetes by controlling blood glucose of children, elderly and adult human individual ( [0065], [0066]) and whey protein is an excellent source of amino acids ([0064]) and is used in many diet composition ([0097], e.g. diet fortification, etc.) in the form of whey protein micelle which is superior form of whey protein derivative in relation to its stability, taste etc. ([(0133]) and restoring the excellent protein quality equivalent to the starting whey protein from which it is derived ([O066], it is 118 PER, is evaluated by PER value which is 100-110 e.g. in [(0108]) and it can be used as WPM concentrate as WPM powder having pure WPM ([0100], [0106] e.g. at least 50% WPM can be 100% also, [0110]).
Bovetto et al. is silent about “in a daily dose of at least 30g per day’.
Bell discloses that whey protein concentrates in an amount from 1 to about 50 gm protein ([0037] e.g. 1 to 50 g protein per serving) is used in a nutritional composition
comprising carbohydrate, lipid and fat ([0015], [0016], [0018]). Bell et al. also discloses that the nutritional composition can also be served as per serving in a nutritional composition ([0036], in the form of capsules, tablets ([0049]) [0037]) and orally administered daily ([0058], [0059], e.g. ‘human administration’) at least once a day, along with meal, after diner, or between meals in order to control intake of the subsequent meal and satiety to appetite between meals ([0008)). One of ordinary skill in the art before the invention was made would have been motivated to modify Bovetto et al. ([0065], [0066], [0097] of Bovetto et al.) to include up to 50 gram of whey micelle protein as a source of nutritional component as daily amount of meal/meal replacement composition as taught by Bell et al. (Bell et al. [0037], [0008]) in order to provide high biological value and high proportion of the essential amino acid (Bell et al. [0036], [0037]) and provides the benefit to control appetite ([0008]) and to have low glycemic carbohydrate diet having small rise in blood glucose (in Bell et al. [0019]) suitable for diabetic patient (in Bovetto et al., et al. [0065], [0067)). It is well obvious that whey micelles would inherently control a "decrease in plasma postprandial insulin and/or plasma postprandial glucagon concentration” as claimed in the amended claim 1. The method disclosed by the prior art is the same and therefore would be expected to have the same or similar results and thus, one of ordinary skill in the art would have arrived at the claimed invention.

14. 	Regarding claim 6, Bovetto et al. in view of Bell et al. disclose only whey protein micelle containing nutritional composition can be used as nutritional supplement, as food component and in meal composition etc. (at least in [0097]
of Bovetto et al.) and daily amount of whey protein can be 1 to 50 gm protein in the nutritional composition (in Bell et al. [0008], [0037]). Therefore, it can be considered as only protein in the meal replacement composition.

15. 	Regarding claim 20, Bovetto et al. in view of Bell et al. do not specifically disclose that “whey protein micelles induce a lower concentration of plasma amino acid thirty minutes after ingestion relative to a composition containing an equal amount of whey protein isolate” as claimed in claim 20. Claim 20 depends on claim 1. However, as Bovetto et al. in view of Bell et al. disclose whey protein micelle and its amount which meet claim limitation of claim 1, therefore, it would inherently maintain the characteristics property of whey protein micelle when one of ordinary skill in the
art would include the whey protein micelle in the meal replacement composition containing meal and will inherently “induce a lower concentration of plasma amino acids thirty minutes after ingestion relative to a composition containing an equal amount of whey protein isolate” as claimed in claim 20.

16. 	Claim 21 is rejected under 103(a) as obvious over Bovetto et al. USPN 2009/0035437 in view of Bell US 2002/0150649 as applied to claim 1 and further in view of Gahler et al. US 2008/0027024.

17. 	Regarding claim 21, Bovetto et al. in view of Bell discloses that whey
protein concentrate in an amount from 1 to about 50 gm protein (in Bell et al., [0037] e.g. 1 to 50 g protein per serving) is used in a nutritional composition comprising carbohydrate 1-75 gm, fat 1-20 gm (at least in Bell et al., [0015], [0016], [(0018)).
Bovetto et al. in view of Bell et al. is silent about (i) amount of fiber and (ii) lipid in the composition.
Gahler et al. discloses that fiber blend is administered as dietary fiber supplement ([0061]) in the nutritional composition used as food ([0088]) is used to lower blood glucose (Abstract, [0012]) and lower glycemic index which controls diabetes ([0046]- [0049], [0092], [0097] e.g. fiber and “glucose monitoring’, [0106], [0107], [0130)). Gahler et al. also discloses that the amount of fiber can be 5-15 g/day ([0098], [0099]) and it is 2.5-7.5 g fiber/50 gm carbohydrate ([0087]- [0089]).
One of ordinary skill in the art would have been motivated to modify Bovetto et al. in view of Bell et al. to include the teaching of Gahler et al. to incorporate the fiber blend (FB) in the composition as a source of fiber in the nutritional composition and also the fiber blend composition is effective to reduce blood glucose (Abstract, [0002] of Gahler et al.) and to control obesity ([0046]-[0049], [0106], [0107], [0130]) and a loss in body fat, reduced body weight, [0130], [0131]). Therefore, Bovetto et al. in view of Bell et al. and Gahler et al. meet the amounts of all the ingredients as claimed in claim 21.
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of number of meals having “7.2% of the whey micelle containing meal’ is needed (Bell teaches it can be at least once a day [0008]) to have ‘at least 30 gm dry weight of whey protein micelle’ of claim 1 in order to the plasma postprandial insulin and plasma postprandial glucagon’ concentration in human individual.
It is to be noted that the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Response to arguments
18.	Applicants arguments, claims and affidavit as filed on 7/29/2022 have been considered. Applicants claims as filed on 7/29/2022 has not been amended. However, they are not persuasive. It is to be noted that applicants have similar type of arguments which was discussed in the prior office actions during prosecution. It is to be noted that most of the arguments and paragraphs from affidavits (3/23/2020 and 7/29/2022) are repetitions and discussed in the prior office actions and were responded during prosecution. However, examiner is briefly addressing the arguments and affidavit as filed on 7/29/2022.

19.	Applicants arguments with respect to two rejections (i) using Mateus et al. as primary prior art (on page 3, in Remarks) and (ii) Bovetto et al. as primary prior art (on page 9, in Remarks) have been considered. Both Mateus et al. (at least in [0134]), and Bovetto et al. (at least in [0065], [0066], [0097], [0100], [0106], [0108], [0133] )  disclose whey protein micelle (WPM) containing food composition. The detailed are in the last office action. It is to be noted that in both the rejections, applicants have primarily argued that the “Unexpected Result” overcomes the rejections of record.  It is also to be noted that, during prosecution, examiner responded in the previous office actions, prior similar arguments made by the applicants with respect to obviousness rejection and also with respect to the deficiency of the “Unexpected result” which does not establish criticality of the invention. However, in brief, examiner is also addressing the arguments made primarily based on “unexpected Result” as argued in the remark section as filed on 7/29/2022. 

19.	Applicants argued on page 4 last paragraph and continued on page 5 that applicants composition shows unexpected result. Applicants also mentioned that “Declarations 1 and 2 confirm that the presently claimed invention achieves unexpected results that the cited references alone or in combination do not even suggest”. 
In response, it is to be noted that applicants could not establish unexpected result. The reasons are below:
(i) Claim 1 is broad which recites “at least 30 gm dry weight of whey protein micelles (WPM)” and therefore, there is no upper limit of WPM. Applicants experimental result shows only one point which is “30 gm daily WPM”. 
(ii) In response to unexpected result, as discussed in the prior office action, it is also to be noted that the presented example in the specification does not commensurate with the scope of the claim 1 because of the following reasons:
(iii) If we consider the experimental condition in the specification ([0035] in PGPUB), the experiment does not commensurate with the scope of the independent claim 1. As mentioned, the reason is the example selects only one point 30 gm whey protein micelle (WPM) from the broader claimed “daily dose of at least 30 gm dry weight” of claim 1. However, even if it is considered that the lower starting amount of 30 gm WPM provides the result, however, experiment is specific for the combination with the single amounts of few other ingredients (in PGPUB, [0035], Example: 11.7 gm lipids, 42.7 gm carbohydrate, 6.3 gm fiber) compared to the broad combination of 30 gm WPM can be broadly combined with any amounts of any nutritional components comprising further lipid, carbohydrate and fiber containing nutritional composition.
The examples and Figures (e.g. At least Fig 2 as alleged on argument section, page 6) no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) to show the criticality of the claimed range amounts with respect to plasma postprandial insulin and plasma postprandial glucagon concentration in a human subject. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
Therefore, it is unclear as to how only selected values and specific components used will provide evidence of criticality for (1) the components as well as (2) the broad amounts as claimed.
Therefore, the experiment in the specification does not commensurate with the scope of the broad independent claim 1.

20.	Affidavit of declaration as filed on 7/29/2022: 
	The following respond with respect to Unexpected Result” is applicable for both the two rejections (i) using Mateus et al. as primary prior art (on page 3, in Remarks) and (ii) Bovetto et al. as primary prior art (on page 9, in Remarks) have been considered. As mentioned above, both Mateus et al. (at least in [0134]), and Bovetto et al. (at least in [0065], [0066], [0097], [0100], [0106], [0108], [0133]) disclose whey protein micelle (WPM) containing food composition. The detailed are in the last office action. 
Applicants affidavit, paragraph 5 in relation to unexpected result discussed above.
Applicants affidavit, paragraph 6 in relation to arguments made for primary prior art by Mateus et al. (obviousness rejection), it is to be noted that regarding the allegations that “Mateus fails to discuss one form of whey protein as compared to any other form’, it is to be noted that Mateus et al. has used few forms of whey protein including WPM also. Therefore, as because Mateus et al. is primary prior art, Mateus is proper even without the comparison between two or more forms of whey protein. Mateus et al. has one embodiment and with one example (at least in [0134]) where Mateus et al. discloses that WPM is used in the composition and the amount encompasses the range amount of broad independent claim 1 which recites “at least 30 gm WPM”. Mateus [0080] (See Paragraph 6 and footnote on page 2 in Affidavit, 7/29/2022) discloses whey protein as WPM also and Mateus, as primary prior art, is used as primary prior art to address WPM. It is to be noted that as disclosed WPM has identical structure of the claimed WPM, therefore, when the disclosed range amount overlaps the claimed range amount of WPM, it will have the similar property unless applicants can establish criticality of the claimed range amount of independent claim 1 with further amendment with the establishment of the unexpected result of the amended claim 1.  
Therefore, as because applicants do not have any further arguments, examiner has made the office action final. 
Conclusion
21.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        
 
/DONALD R SPAMER/Primary Examiner, Art Unit 1799